Exhibit 10.14

 

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

This Second Amendment to Credit Agreement dated as of December 10 , 2013 (this
"Amendment"), by and between HAN FENG, INC., a North Carolina corporation having
its principal place of business at 6001 West Market Street, Greensboro, North
Carolina 27409 (the "Borrower"), and EAST WEST BANK, 535 Madison Avenue, New
York, New York 10022 (referred to herein as the "Bank").

 

Recitals

 

Whereas, the Borrower, New Sun Wah Trading Corporation, a corporation originally
formed in the State of South Carolina ("New Sun Wah"), and the Bank entered into
a credit agreement as of January 5, 2012, providing for a credit facility from
the Bank to the Borrower and New Sun Wah in the maximum principal amount of Ten
Million ($10,000,000) Dollars,

 

Whereas, the Borrower is the successor in interest to New Sun Wah by merger of
New Sun Wah into the Borrower as of March 26, 2012 pursuant to Articles of
Merger filed with the Secretary of State of the State of North Carolina as of
such date, the Borrower being the surviving entity after such merger and New Sun
Wah being a division of the Borrower,

 

Whereas, the Borrower and the Bank increased the maximum principal amount of the
credit facility to Twelve Million ($12,000,000) Dollars, and amended certain
terms and conditions of such credit facility, pursuant to an amendment to credit
agreement between the Borrower and the Bank dated as of May 21, 2013 (the "First
Amendment"),

 

Whereas, the Borrower and the Bank wish to further amend such credit agreement,
as amended by the First Amendment (the "Credit Agreement"), to (i) revise the
rate of interest on the loans made thereunder, and (ii) revise a financial
covenant definition, all as set forth herein

 

Terms and Conditions

 

 

1.

The Credit Agreement is hereby amended by the terms and conditions set forth in
this Amendment effective as of the date hereof, and in the event of any conflict
the terms of this Amendment shall govern.

        2.

Section 2.01(a) of the Credit Agreement is hereby amended to read in full as
follows:

2.01 Interest Rate and Payment Dates

 

Prior to Maturity. Except as otherwise provided in Section 2.01(b), prior to
maturity, the outstanding principal balance of the Loans shall bear interest at
a rate per annum equal to the Prime Rate in effect from time to time, but in no
event less that 3.25% per annum.

 

 

--------------------------------------------------------------------------------

 

 

 

3.

The definitions of "Effective Tangible Net Worth" and "Maximum Total
Liabilities" set forth in Annex I of the Credit Agreement are hereby deleted and
replaced with the following definition:

 

"Maximum Total Liabilities to Effective Tangible Net Worth" Total liabilities
minus debt subordinated to East West Bank divided by effective tangible net
worth (defined as total book net worth plus minority interest, less loans to
officers/stockholders/affiliates minus intangible assets and accumulated
amortization plus debt subordinated to East West Bank), all as determined with
reference to the consolidated .financial statements of the Borrower and its
affiliates and/or subsidiaries.

 

 

4.

This Amendment shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Credit
Agreement as of the day and year first written above.

 

 

 

 

HAN FENG, INC.

 

By:  /s/ Zhou Min Ni     

 

Name: Zhou Min Ni

Title: Chief Executive Officer

      EAST WEST BANK       By: /s/ Terry Mang           

Name: Terry Mang

Title: Vice President

 

 

 